



EXECUTION VERSION
















SUPPLY AGREEMENT
BETWEEN
TEVA PHARMACEUTICAL INDUSTRIES LTD.
AND
IMPAX LABORATORIES, INC.
DATED AS OF
JUNE 20, 2016











--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page


 
 
Article I. DEFINITIONS
3


 
 
Section 1.1. Definitions.
3


Section 1.2. Incorporation by Reference and Supremacy of FTC Order
5


 
 
Article II.
 
 
 
MANUFACTURE AND SALE OF SUPPLY PRODUCTS
5


 
 
Section 2.1. Engagement.
5


Section 2.2. Sale and Distribution.
6


Section 2.3. Packaging and Labeling.
6


Section 2.4. Facility Maintenance; Inspection; Reports.
6


Section 2.5. Adverse Events.
7


 
 
Article III.
 
 
 
FORECASTS, ORDERS AND SHIPMENT
8


 
 
Section 3.1. Forecasts.
8


Section 3.2. Orders.
8


Section 3.3. Delivery.
9


 
 
Article IV.
 
 
 
REPRESENTATIONS AND WARRANTIES
10


 
 
Section 4.1. Representations and Warranties of the Manufacturer.
10


Section 4.2. Representations and Warranties of the Buyer.
12


 
 
Article V.
 
 
 
QUALITY ASSURANCE
12


 
 
Section 5.1. The Manufacturer’s Covenants.
12


Section 5.2. The Buyer’s Covenants
13


Section 5.3. Rejection of Delivered Supply Products.
13


Section 5.4. Non-Conforming Supply Products.
14


Section 5.5. Recall.
14


Section 5.6. Quality Procedures.
14


Section 5.7. Regulatory Communications.
15












--------------------------------------------------------------------------------





Article VI.
 
 
 
PRICE AND PAYMENTS
15


 
 
Section 6.1. Prices.
15


Section 6.2. Adjustment.
15


Section 6.3. Invoices.
16


Section 6.4. Taxes, etc.
16


Section 6.5. Separate Sale.
16


Section 6.6. Deductions.
16


 
 
Article VII.
 
 
 
TERM AND TERMINATION
17


 
 
Section 7.1. Term.
17


Section 7.2. Termination.
17


Section 7.3. Effects of Termination.
18


 
 
Article VIII.
 
 
 
FORCE MAJEURE
19


 
 
Section 8.1. Force Majeure.
19


 
 
Article IX.
 
 
 
CONFIDENTIALITY
20


 
 
Section 9.1. Non-disclosure and Non-use Obligation.
20


 
 
Article X.
 
 
 
INDEMNIFICATION
21


 
 
Section 10.1. By the Manufacturer.
21


Section 10.2. By the Buyer.
21


Section 10.3. Procedures.
21


Section 10.4. Insurance.
21


Section 10.5. Limitations.
21


 
 
Article XI.
 
 
 
INTELLECTUAL PROPERTY RIGHTS
22


 
 
Section 11.1. License.
22





ii





--------------------------------------------------------------------------------





Article XII.
 
 
 
MISCELLANEOUS
22


 
 
Section 12.1. Assignment.
22


Section 12.2. Severability.
23


Section 12.3. Notices.
23


Section 12.4. Applicable Law.
25


Section 12.5. Jurisdiction, Venue, Service of Process, WAIVER OF JURY TRIAL.
25


Section 12.6. Entire Agreement.
26


Section 12.7. Headings.
26


Section 12.8. Independent Contractors.
26


Section 12.9. Intentionally Omitted
27


Section 12.10. Waiver.
27


Section 12.11. Counterparts.
27


Section 12.12. No Benefit to Third Parties.
27


 
 

Exhibits and Schedules
Schedule 1.1
Specifications
Schedule 3.2(d)
Initial Firm Order
Schedule 3.2(f)
Certain Products
Schedule 4.1(a)
Minimum Shelf Life
Schedule 6.1
Transfer Prices and Batch Quantities





iii





--------------------------------------------------------------------------------






SUPPLY AGREEMENT
This Supply Agreement (this “Supply Agreement”), dated as of June 20, 2016, by
and between Impax Laboratories, Inc., a Delaware corporation (“Buyer”), and Teva
Pharmaceutical Industries Ltd., an Israeli corporation, acting directly or
through its Affiliates (“Teva” or the “Manufacturer”).


WITNESSETH:


WHEREAS, the United States Federal Trade Commission (“FTC”) Staff has raised the
concern that the proposed acquisition (the “Proposed Allergan Transaction”) of
certain businesses and assets of Allergan plc (“Allergan”) by Teva pursuant to
that Master Purchase Agreement dated as of July 26, 2015, by and between
Allergan and Teva, as it may be amended from time to time (the “Master Purchase
Agreement”), may produce anti-competitive effects in the alleged relevant
product market(s) in the United States for the generic pharmaceutical on-market
products listed on Schedule 6.1 (as such products are more specifically
identified in this Supply Agreement), which would not be in the public interest,
including, but not limited to, by eliminating competition between Teva and
Allergan;


WHEREAS, in order to resolve the concerns raised by the FTC Staff in these
alleged product markets in the United States, Teva has agreed to divest certain
assets relating to these products to the Buyer, to permit the Buyer to replace
the lost competition by manufacturing, marketing and selling the generic
products referred to above into the respective alleged product markets;


WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as of the date
hereof, by and between the Buyer and the Manufacturer (the “Asset Purchase
Agreement”), the Buyer purchased certain assets relating to the Supply Products
(the “Acquisition”);


WHEREAS, in connection with the Acquisition, the Buyer desires to engage the
Manufacturer to manufacture and/or supply the Supply Products to the Buyer on a
transitional basis, and to provide the Buyer with ample opportunity to establish
its own Manufacturing capabilities, whether directly or through a third-party,
upon the terms and subject to the conditions set forth herein;


WHEREAS, the Manufacturer wishes to manufacture and/or supply the Supply
Products to the Buyer upon the terms and subject to the conditions set forth
herein;


WHEREAS, concurrently with the execution of this Supply Agreement, certain
Persons who will be Affiliates of Manufacturer as of the Closing entered into a
supply agreement with the Buyer related to the Order (the “Other Supply
Agreement”), pursuant to which (i) the Buyer agrees to engage the Affiliates of
Manufacturer as of the Closing to manufacture and/or supply the Supply Products
(as defined in the Other Supply Agreement) to the Buyer on a transitional basis,
and to provide the Buyer with ample opportunity to establish its own
Manufacturing (as defined in the Other Supply Agreement) capabilities, whether
directly or through a third party, all upon the terms and conditions set forth
therein and (ii) the Affiliates of




--------------------------------------------------------------------------------





Manufacturer as of the Closing agree to Manufacture (as defined in the Other
Supply Agreement) and/or supply the Supply Products (as defined in the Other
Supply Agreement) to the Buyer upon the terms and subject to the conditions set
forth therein; and


WHEREAS, the FTC has or is about to issue an Order governing the scope, nature,
extent and requirements of this Supply Agreement.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties hereto agree as follows:


2


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





Article I.


DEFINITIONS
Section 1.1. Definitions.


Any capitalized terms or any other terms specifically defined in the Asset
Purchase Agreement and used herein will have the meaning ascribed to them in the
Asset Purchase Agreement, unless otherwise expressly set forth below or herein.
As used herein the words “including” or “includes” shall be deemed to mean
“including, without limitation,” or “includes, without limitation”.


As used in this Supply Agreement, the following terms will have the meanings
ascribed to them below:


(a)“[****] Customers” means the retailers, wholesalers, and distributors whose
[****] in units, of that Supply Product to U.S. customers during the [****]
period prior to the date hereof.
(b)“Actual Manufacturing Costs” has the meaning set forth in Section 6.1.


(c)“ANDA” means the abbreviated new drug application for each Supply Product as
approved by the FDA.


(d)“API” means active pharmaceutical ingredient.


(e)“Asset Purchase Agreement” has the meaning set forth in the Recitals.


(f)“[****]” has the meaning set forth in Section 6.2(a).


(g)“Buyer Taxes” has the meaning set forth in Section 6.4.


(h)“Buyer Trademark” has the meaning set forth in Section 11.1.


(i)“cGMP Requirements” means the FDA’s current good manufacturing practice
requirements as promulgated under the FFDCA at 21 C.F.R. (parts 11, 210 and
211), and as further defined by FDA guidance documents, as such may be amended
from time to time.


(j)“COA” has the meaning set forth in Section 3.3(b).


(k)“COC” has the meaning set forth in Section 3.3(b).


(l)“Extended Term” has the meaning set forth in Section 7.1.


(m)“FFDCA” means the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et
seq., as amended.




3


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





(n)“Firm Order” has the meaning set forth in Section 3.2.


(o)“[****]” [****].


(p)“Force Majeure” has the meaning set forth in Section 8.1.


(q)“Forecast” has the meaning set forth in Section 3.1.


(r)“Forms” has the meaning set forth in Section 12.6.


(s)“FTC Interim Monitor” means the monitor appointed by the FTC pursuant to the
Decision and Order in In the Matter of Teva Pharmaceutical Industries Ltd. in
2016 relating to the Proposed Allergan Transaction.


(t)“[****]” has the meaning set forth in Section 6.1.


(u)“Initial Term” has the meaning set forth in Section 7.1.


(v)“Manufacturer” has the meaning set forth in the preamble.


(w)“Manufacturing” or “Manufactured” means the manufacture and packaging of
Supply Products, including, without limitation, mix, fill and finish.


(x)“Master Purchase Agreement” has the meaning set forth in the recitals.


(y)“[****]” means the [****].


(z)“Party” or “Parties” means the Manufacturer and/or the Buyer, as applicable.


(aa)“Purchase Order Date” has the meaning set forth in Section 3.2(a).


(bb)“[****]” means the [****].


(cc)“Specifications” means the requirements and standards for the Supply
Products set forth on Schedule 1.1, as amended or supplemented in accordance
with this Supply Agreement.


(dd)“Successful Product Technology Transfer” has the meaning set forth in
Section 7.1


(ee)“Supply Agreement” has the meaning set forth in the preamble.


(ff)“Supply Failure” means, [****], the inability of Manufacturer to supply at
least [****] percent ([****]%) of ordered quantities of Supply Product to Buyer
for a period of at least [****] following the confirmed delivery date set forth
in a Firm Order.


4


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





(gg)“Supply Products” means the generic pharmaceutical on-market Supply Products
listed on Schedule 6.1 that are to be supplied by the Manufacturer to the Buyer
hereunder.


(hh)“Term” has the meaning set forth in Section 7.1.


(ii)“Transfer Prices” means the amount(s) to be paid by the Buyer to the
Manufacturer pursuant to Section 6.1 and as may be adjusted from time to time
pursuant to Section 6.2.


Section 1.2. Incorporation by Reference and Supremacy of FTC Order


(a)Incorporation of FTC Order. The Parties hereby agree and acknowledge that the
terms and provisions of the Order of the FTC shall govern this Supply Agreement.
The terms and provisions of the Order that pertain to this Supply Agreement are
hereby deemed incorporated by reference into this Supply Agreement.


(b)Supremacy of FTC Order. To the extent that any term or provision of this
Supply Agreement conflicts with any corresponding term or provision of the
Order, the Parties hereby agree that the terms or provisions of the Order shall
control the rights and obligations of the Parties.
(c)Supremacy of Certain Terms and Provisions of this Supply Agreement.
Notwithstanding the application of Section 1.2(b), above, the Parties hereby
agree that to the extent that any terms or provisions of this Supply Agreement
do not conflict with the Order, but confer greater rights or benefits to the
Buyer, or more greatly obligate the Manufacturer, than the corresponding terms
or provisions of the Order, then the terms or provisions of this Supply
Agreement shall control the rights and obligations of the Parties.


Article II.


MANUFACTURE AND SALE OF SUPPLY PRODUCTS


Section 2.1. Engagement.


During the Term and upon the terms and subject to the conditions set forth
herein, the Buyer hereby agrees to purchase from Manufacturer and the
Manufacturer agrees to supply the Supply Products to Buyer for sale by Buyer in
the Territory. The Manufacturer shall have the right to subcontract its
obligations under this Supply Agreement to a third party; provided, however that
the Manufacturer shall be responsible for all the acts and omissions of the
subcontractor and no subcontract shall release the Manufacturer from its
responsibility for its obligations under this Supply Agreement.




5


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





Section 2.2. Sale and Distribution.


The Buyer will sell the Supply Products only in the Territory and will not
directly or indirectly sell or otherwise distribute the Supply Products outside
of the Territory. The Buyer shall have the sole and exclusive right to determine
all terms and conditions of sale by it of the Supply Products.


Section 2.3. Packaging and Labeling.


Supply Products and all labeling and packaging used in connection therewith
shall include the appropriate product trademarks associated with any specific
Supply Product, in the manner and to the extent specified in the Specifications.
The Buyer will be responsible for ensuring the accuracy of all information
contained on all labels for Supply Products and for the compliance of all such
labels with applicable Governmental Rules. The Manufacturer will, or will cause
its contractors to, supply all packaging and labels for Supply Products under
this Supply Agreement. Such packaging and labels will be in accordance with the
Specifications. The Manufacturer will make any changes to labeling and packaging
specifications required in writing by the Buyer, at the Buyer’s sole cost and
expense, within a reasonable timeframe to be agreed upon in writing by both
Parties. The Buyer will be responsible for submitting any such changes to all
applicable Governmental Entities for approval, if required, and the Manufacturer
shall provide all support and documents reasonably necessary in this regard.


Section 2.4. Facility Maintenance; Inspection; Reports.


(a)The Manufacturer shall, at all times, maintain and operate, or cause its
contractors to maintain and operate, all facilities where Supply Products are
manufactured, packaged, tested, stored, warehoused or shipped, and implement
such quality control procedures, as is reasonably required so as to be able to
perform its obligations hereunder in accordance with all applicable Governmental
Rules, including without limitation, the cGMP Requirements. Not more than [****]
(or more often for follow‑up audits or inspections directed at significant or
critical quality issues observed during the regular audit or brought to the
Buyer’s attention through customer complaints or claims or by Governmental
Entities), the Manufacturer shall permit, or cause its contractors to permit,
quality assurance representatives of the Buyer or designated third parties to
inspect such facilities, operations, documents, and records related to the
handling, manufacture, testing, inspection, packaging, storage, disposal and
transportation of the Supply Products by the Manufacturer or the applicable
contractor upon reasonable notice (which shall not be less than [****]), during
normal business hours and on a confidential basis. The Manufacturer shall also
permit, and cause its contractors to permit, representatives of the FDA to
inspect such facilities as requested by the FDA. The Manufacturer shall promptly
provide, or cause its contractor to provide, the Buyer with a copy of any FDA
Form 483s received at the conclusion of an inspection relating to any Supply
Product or any facility where any Supply Product is Manufactured (to the extent
the observation affects the Manufacture of the Supply Product).


6


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------







(b)The Manufacturer shall maintain adequate and accurate records consistent with
the applicable Specifications, including records covering quality control
testing and release of the Supply Products and all other Manufacturing services
provided hereunder in material compliance with the cGMP Requirements and any
other relevant Governmental Rules, at all times during the performance of the
Manufacturing services and for a period as required by Governmental Rules.


(c)The Manufacturer shall promptly notify Buyer of any FDA inspection of the
Manufacturing facilities (but in any event no later than [****] after the
commencement of such inspection) if such inspection pertains to any Supply
Product and, in such case, shall make all such records available to the FDA as
required by applicable Governmental Rules. The Manufacturer shall promptly
notify Buyer of any such disclosure and shall provide copies of any records made
available to FDA, but only if and to the extent the same relate to the Supply
Products and the Manufacturer’s obligations hereunder (redacted as appropriate
to reflect any confidential information of the Manufacturer and its other
customers); provided that any such disclosure shall be for this limited purpose
and Buyer shall hold such information in confidence, and may not share any such
information with any third parties except as required by a Governmental Entity
or by Governmental Rules.


(d)Subject to the foregoing record maintenance requirement and only with respect
to any Supply Product that is supplied by the Manufacturer, the Manufacturer
shall notify Buyer before destroying any records developed under this Supply
Agreement and maintained in accordance with Section 2.4(b), it being understood
that in respect of any Supply Product that is supplied by the Manufacturer
pursuant to a retained ANDA, the Manufacturer shall only be required to notify
Buyer before destroying any records to the extent the records relate to the
Supply Products purchased by Buyer under this Supply Agreement. In such case,
Buyer shall have the option of having the records shipped to Buyer in accordance
with Buyer’s reasonable instructions and at Buyer’s sole cost and expense. Buyer
shall also have the option, at any time not later than [****] after the
termination date of this Supply Agreement, of having one copy of any records
developed under this Supply Agreement shipped to Buyer in accordance with
Buyer’s reasonable instructions and at Buyer’s sole cost and expense.


Section 2.5. Adverse Events.


Prior to the Closing Date the Parties shall each assign a representative to
negotiate in good faith and agree on a process and procedure for sharing adverse
event information which shall be documented in a pharmacovigilance agreement
which the Parties shall use commercially reasonable efforts to agree upon and
execute prior to the Closing Date. Pending adoption of such agreement, the
Parties shall implement a transition plan for exchange of any and all
information concerning adverse events related to use of the Supply Products
regardless of source, and the Parties shall ensure compliance with legal
requirements.


7


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





Article III.


FORECASTS, ORDERS AND SHIPMENT


Section 3.1. Forecasts.


In order to assist in the planning of production runs for the Supply Products,
the Buyer will, within [****] following the execution of this Supply Agreement,
provide the Manufacturer with a non-binding written forecast of estimated
quantities of Supply Product that the Buyer anticipates ordering from the
Manufacturer during the next [****] period (the “Forecast”). This initial
Forecast will be updated monthly [****] basis and such updated Forecast will be
promptly delivered to the Manufacturer by the Buyer; provided that, in any
updated Forecast, Buyer may not [****]. The Buyer will forecast [****]. Each
Forecast will be made by the Buyer in good faith, taking into account reasonable
projections of demand for the Supply Products including, without limitation,
demand in line with prescription trends, and allowing for reasonable safety
stock. The Manufacturer shall use its commercially reasonable efforts to ensure
sufficient manufacturing capacity to meet the Forecast.


Section 3.2. Orders.


(a)The Buyer will place firm purchase orders (“Firm Orders”) for Supply Products
in writing for delivery at least [****] after the Purchase Order Date. The
Manufacturer shall accept or reject each Firm Order in writing within [****]
after its receipt of each order, it being understood that the Manufacturer may
reject a Firm Order [****]. Each Firm Order will specifically refer to this
Supply Agreement [****]. Except with respect to the initial Firm Order as set
forth on Schedule 3.2(d) hereto, each Firm Order shall cover the Buyer’s desired
quantity of the Supply Products for the [****] period immediately following the
applicable delivery date. The minimum size of any order placed by the Buyer with
respect to a Supply Product will be a [****], except with the advance approval
of the Manufacturer. The Supply Products set forth in Firm Orders will be
delivered to such location as the Manufacturer designates in writing to the
Buyer from time to time. The date an order will be deemed placed (the “Purchase
Order Date”) will be the date that the Manufacturer actually receives the
purchase order form. The Buyer will be fully responsible for any changes to a
Firm Order. Firm Orders will be deemed accepted by the Manufacturer unless the
Manufacturer rejects a Firm Order for reasons constituting a Force Majeure or
for the failure of a Firm Order to comply with the provisions of this Supply
Agreement and provides notification of such rejection to the Buyer within [****]
Days of receipt of the Firm Order. In the event that a Firm Order is so
rejected, the Manufacturer shall provide to Buyer the reasons for rejection in
writing and the Manufacturer and the Buyer will cooperate in good faith to
promptly resolve any supply issues raised by such order. The Manufacturer shall
use reasonable best efforts to timely supply any Supply Products in accordance
with the resolution of a rejected Firm Order.


(b)The Manufacturer will supply the Supply Products in accordance with each Firm
Order placed pursuant to the terms of this Supply Agreement by the Buyer and
accepted by the Manufacturer including the quantities and delivery dates
requested in each Firm


8


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





Order. Each Firm Order will set forth a delivery date, not less than [****]
after the date of such order. In the event delivery of Supply Products pursuant
to a Firm Order is delayed by more than [****], the Buyer will be entitled to
revise its forecasts and reschedule orders under Section 3.1 and this Section
3.2 to address such delay in a reasonable manner without penalty of any kind
whatsoever; provided, however, that any revision shall not be deemed a waiver by
the Buyer of any claim for a breach of this Section 3.2(b) by the Manufacturer.


(c)Notwithstanding any other provisions to the contrary herein or in the Asset
Purchase Agreement, the Manufacturer in its sole discretion may supply or cause
its Affiliate to supply Buyer with the Supply Products listed on Schedule 6.1
from a facility approved as a Manufacturing site under the applicable ANDA or
NDA retained by the Manufacturer or an Affiliate, and the Parties shall
cooperate with each other to effectuate any changes to the labeling, packaging
or ANDA or NDA that may be required due to such fulfillment from the alternate
Manufacturing site.


(d)The initial Firm Order is attached as Schedule 3.2(d) hereto. The
Manufacturer will deliver the Supply Products subject to the initial Firm Order
no later than [****] following the Closing Date.


(e)[****]. Except as otherwise provided in Section 3.2(f), this Section 3.2(e)
shall be the sole and exclusive remedy of the Buyer with respect to any such
failure to timely deliver the initial Firm Order for the Supply Products by the
Manufacturer under this Supply Agreement (including through purchases of Supply
Products by Buyer under Section 3.2(f), if applicable).


(f)The Parties agree that all or a portion of Manufacturer’s existing and
available inventory of certain Supply Products bearing the Manufacturer’s or an
Affiliate’s NDC Number as set forth on Schedule 3.2(f) or as may otherwise be
agreed by the Parties may be supplied by Manufacturer in order to fulfill
Buyer’s initial Firm Order with respect thereto and to enable Buyer to sell such
Supply Products to third parties. Each Party’s responsibilities with respect to
Medicaid Reimbursements and Rebates, returns, rebates, adverse event reporting,
audits, administrative fees, chargebacks, shelf stock adjustments and similar
payments and reporting obligations in connection with the sale of such Supply
Products bearing the Manufacturer’s or an Affiliate’s NDC Numbers are set forth
in Appendix III of the Asset Purchase Agreement.


(g)The terms of this Supply Agreement shall prevail over any conflicting,
inconsistent or additional terms set forth in any Firm Order.


Section 3.3.    Delivery.


(a)All Supply Products shipped under this Supply Agreement will be shipped
[****] the Manufacturer’s facility or, if applicable, the designated facility of
its contract manufacturer to such location designated by the Buyer in the
applicable Firm Order. The [****] will pay all freight, insurance charges,
taxes, import and export duties, inspection fees and other


9


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





charges applicable to the sale and transport of Supply Products purchased by the
Buyer. Title and risk of loss and damages to Supply Products purchased by the
Buyer will pass to the Buyer [****]. In the event of damage or loss to the
Supply Products [****] will be responsible to file claims with the carrier. The
Manufacturer shall notify Buyer of the following information concurrently with
each shipment of Supply Product: (i) date of shipment, (ii) quantity and type of
Supply Product shipped, and (iii) order number or other identifying information.


(b)Manufacturer shall perform quality assurance testing with respect to the
Supply Products sold hereunder, including stability testing, so that the Supply
Products conform with the Specifications. With each shipment of Supply Products
to Buyer, Manufacturer shall provide Buyer with a Certificate of Analysis
(“COA”) and a Certificate of Compliance (“COC”) confirming that the Supply
Products in such shipment have been tested in accordance with the ANDAs and meet
the Supply Products Specifications. The results of such testing shall accompany
each COA. In addition, with each shipment of Supply Products to Buyer,
Manufacturer shall provide to Buyer a COC confirming that the Supply Products in
such shipment have been manufactured in accordance with all of the requirements
of the Agreement and the applicable ANDA, in all material respects (without
giving effect to any materiality qualifications set forth in any provision of
this Supply Agreement). Any deviations and investigations related to such Supply
Products shall be completed in compliance with applicable ANDA, cGMP
Requirements and the Quality Agreement (as defined in Section 5.6 hereof).


(c)The Buyer represents and warrants that it will not ship Supply Product prior
to the Closing Date.
Article IV.

REPRESENTATIONS AND WARRANTIES
Section 4.1.    Representations and Warranties of the Manufacturer.
The Manufacturer hereby represents and warrants to the Buyer as follows:


(a)Supply Product Compliance. All Supply Products delivered pursuant to this
Supply Agreement by the Manufacturer (or any sub-contractor thereof) to the
Buyer or its designee during the Term will at shipment be in compliance in all
material respects with this Supply Agreement, the Specifications, the Quality
Agreement and applicable Governmental Rules, including the cGMP Requirements,
and the Manufacturing of such Supply Products will have been in accordance with
the cGMP Requirements. At the time Manufacturer makes each shipment of Supply
Product available for pick-up by Buyer (or Buyer’s carrier), the Supply Products
shall: (i) not be adulterated or misbranded within the meaning of the FFDCA or
within the meaning of any applicable state or municipal Law in which the
definitions of adulteration and misbranding are substantially the same as those
contained in the FFDCA, as such FFDCA and such Laws are constituted and in
effect at the time of delivery; (ii) not be an article that may not be
introduced into interstate commerce under the provisions of Sections 404 and 505
of the FFDCA; and (iii) have a shelf life that is not more than [****] into the
product expiration,


10


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





provided, however, that with respect to the initial Firm Order, for Supply
Products that have a normal shelf life [****], such Supply Products will have a
minimum remaining shelf life of not less than [****], except with respect to the
Supply Products set forth on Schedule 4.1(a), which shall have a minimum shelf
life as set forth therein.


(b)Authorization. This Supply Agreement has been duly executed and delivered by
the Manufacturer and, assuming due execution and delivery by the Buyer,
constitutes a valid and binding obligation, enforceable against the Manufacturer
in accordance with its terms, except as enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other Laws relating to creditors’ rights generally and by general equitable
principles. The execution, delivery and performance of this Supply Agreement
have been duly authorized by all necessary action on the part of the
Manufacturer and its respective officers and directors.


(c)No Encumbrance. Title to all Supply Products supplied to Buyer hereunder
shall pass to Buyer as provided herein free and clear of all Encumbrances, other
than Permitted Encumbrances.


(d)Absence of Conflicts. The execution, delivery and performance of this Supply
Agreement by the Manufacturer does not conflict with or constitute a default
under any agreement, instrument or understanding, oral or written to which it is
a party or by which it may be bound, does not conflict with any provision of any
of its organizational documents and does not conflict with or violate any
Governmental Rule or court order or decree.


(e)Organization and Standing. The Manufacturer is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Israel.


(f)Power and Authority. The Manufacturer has the corporate power and authority
to execute, deliver and perform this Supply Agreement and to consummate the
transactions contemplated hereby.


(g)Compliance With Law. Manufacturer has and will maintain throughout the term
of this Supply Agreement all permits, licenses, registrations and other forms of
governmental authorization and approval as required by Law in order for
Manufacturer to execute and deliver this Supply Agreement and to perform its
obligations hereunder in accordance with all applicable Laws.
(h)No Debarment. Manufacturer is not debarred and has not and will not use in
any capacity the services of any person debarred under subsection 306(a) or (b)
of the Generic Drug Enforcement Act of 1992. If at any time this representation
and warranty is no longer accurate, Manufacturer shall promptly notify Buyer of
such fact
.
(i)No Enforcement Actions. There are no pending or, to the Knowledge of
Manufacturer, threatened enforcement actions, recalls, withdrawals or notices of
health or safety


11


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





risks to or from the FDA or other federal, state or foreign Governmental Entity
which has jurisdiction over the Manufacturer’s operations which relate to the
Supply Products.


Section 4.2.    Representations and Warranties of the Buyer.
The Buyer hereby represents and warrants to the Manufacturer as follows:


(a)Authorization. This Supply Agreement has been duly executed and delivered by
the Buyer and, assuming due execution and delivery by the Manufacturer,
constitutes a valid and binding obligation, enforceable against the Buyer in
accordance with its terms, except as enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other Laws relating to creditors’ rights generally and by general equitable
principles. The execution, delivery and performance of this Supply Agreement
have been duly authorized by all necessary action on the part of the Buyer and
its respective officers and directors.


(b)Absence of Conflicts. The execution, delivery and performance of this Supply
Agreement by the Buyer does not conflict with or constitute a default under any
agreement, instrument or understanding, oral or written to which it is a party
or by which it may be bound, does not conflict with any provision of any
organizational documents of the Buyer and does not conflict with or violate any
Governmental Rule or court order or decree.


(c)Organization and Standing. The Buyer is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware.


(d)Power and Authority. The Buyer has the corporate power and authority to
execute, deliver and perform this Supply Agreement and to consummate the
transactions contemplated hereby.


Article V.

QUALITY ASSURANCE
Section 5.1.    The Manufacturer’s Covenants.


The Manufacturer hereby covenants during the Term that it will (and will use
commercially reasonable efforts to cause its contractors to):


(a)    manufacture, fill, package, test, handle, store, warehouse and ship the
Supply Products in conformity with this Supply Agreement, Quality Agreement,
Governmental Rules, and cGMP Requirements and the Specifications;


(b)     promptly (but in any event no later than [****] after becoming aware)
inform Buyer of any inspections, communications, or material issues raised by
the FDA in


12


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





connection with the Manufacturing of the Supply Products, and, in each case,
shall provide Buyer with copies of any correspondence (including emails)
relating thereto;


(c)    obtain and maintain all permits reasonably necessary to Manufacture and
supply all Supply Product subject to an FDA approved ANDA in accordance with the
Specifications, applicable Governmental Rules and this Supply Agreement; and


(d)    if Manufacturer becomes aware of any Supply Products that have not been
manufactured in accordance with the Specifications and that have been supplied,
promptly take such corrective action as shall be reasonably necessary to correct
such nonconformity and inform Buyer in writing.


Section 5.2.    The Buyer’s Covenants


The Buyer hereby covenants during the Term that it will:
(a)hold, store, handle, ship, deliver, distribute and/or sell the Supply
Products (i) in accordance with applicable cGMP Requirements and Governmental
Rules, including but not limited to any risk management programs required by the
FDA; and (ii) in compliance with the Specifications;


(b)enter into all necessary compliance agreements as may be reasonably
designated by the Manufacturer, including but not limited to agreements to cover
quality assurance and adverse incident reporting; and


(c)except in respect of the requirements set forth in Section 3.3(b) and Section
5.1 hereof, upon delivery of the Supply Products to the Buyer, the Buyer will be
solely responsible for compliance with all quality control testing and other
testing requirements set forth in this Supply Agreement and all related
Governmental Rules with respect to such Supply Products.


Section 5.3.    Rejection of Delivered Supply Products.


Within [****] of receipt by the Buyer at its applicable warehouse of any
shipment of Supply Product and applicable COA and COC, the Buyer will inspect
the Supply Product, COA and COC and advise the Manufacturer of any defect
whereby the Supply Product does not conform to the Specifications. Any Supply
Product not refused within [****] will be deemed accepted. If the Buyer wishes
to refuse acceptance, the Buyer will, within such [****] period, provide written
notice to the Manufacturer of its refusal to accept the defective Supply Product
and the reason(s) therefor. In the event a hidden defect (i.e., one which could
not have been reasonably identified during the initial [****] Buyer inspection
period) is discovered at a later date whereby the Supplied Product does not
conform to the Specifications, the Buyer shall inform the Manufacturer as soon
as practicable after Buyer becomes aware of the alleged hidden defect. In the
event that the Buyer refuses acceptance or rejects the Supply Product due to a
hidden defect, the Manufacturer, upon confirmation of the reasons for refusal or
rejection of the


13


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





Supply Product, will replace within [****] days or as soon as reasonably
practicable the defective Supply Product at the Manufacturer’s sole cost and
expense or refund the Transfer Price, at the Buyer’s option. If the Manufacturer
and the Buyer do not agree on the refusal or rejection of Supply Products, then
either Party may refer the matter for final analysis to [****]. [****]. Except
as set out in this Section 5.3, the Manufacturer shall have no liability to
Buyer for any defect (other than hidden defects) for which it has not received
notice from the Buyer within the [****] Buyer inspection period or for any
hidden defect for which it was not informed as soon as practicable after Buyer
became aware of such hidden defect.


Section 5.4.    Non-Conforming Supply Products.


Notwithstanding any other provisions of this Supply Agreement, the Buyer agrees
to return to the Manufacturer (or, at Manufacturer’s direction, to its
contractors) any Supply Products that do not conform with the Specifications at
the time of shipment to the Buyer, or if the Buyer and the Manufacturer mutually
agree, to dispose of such Supply Products as the Manufacturer may direct. The
Manufacturer shall be responsible for the reasonable and documented costs
associated with the return and proper disposal of all such Supply Products not
in conformance with the Specifications at the time of shipment and shall
promptly (and, in any event, within [****] or as soon as reasonably practicable)
replace (at Manufacturer’s cost) or credit, at the option of the Buyer, such
non-conforming Supply Products.


Section 5.5.    Recall.


Manufacturer shall maintain traceability records in accordance with the
applicable Governmental Rules, including cGMP Requirements, and in accordance
with any written instructions or guidelines provided to Manufacturer by the
Buyer, necessary to permit a recall, field correction or other notification to
the field, of the Supply Products. Buyer, in consultation with Manufacturer,
shall have the exclusive right to institute a recall and shall be responsible
for managing the recall and communications with customers and Governmental
Entities; provided, however, notwithstanding the preceding, that for any Supply
Product supplied pursuant to an ANDA owned by Manufacturer, Manufacturer, in
consultation with Buyer, shall have the exclusive right to institute a recall
and shall be responsible for managing the recall and communications with
customers and Governmental Entities. The Parties shall cooperate with each other
in connection with any such efforts. In the event that any Supply Product is
quarantined or recalled by Buyer, or is subject to stop-sale action, whether
voluntary or by governmental action, it is agreed and understood that [****].
Said determination may be made by the Governmental Entity involved, or by mutual
agreement of the Parties following examination and review of all records
pertinent to the manufacture of the Supply Products subject to such recall.


Section 5.6.    Quality Procedures.


Manufacturer and Buyer shall comply with the terms of the quality requirements
set forth in a quality agreement to be negotiated in good faith by the Parties
and entered into by the Parties as soon as practicable after the date hereof,
but on or prior to the Closing Date (the


14


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





“Quality Agreement”) with respect to the manufacture of the Supply Products. To
the extent that any inconsistencies or conflicts exist between the Quality
Agreement and this Supply Agreement with regard to quality requirements and
compliance with Governmental Rules, the provisions in the Quality Agreement
shall prevail.


Section 5.7.    Regulatory Communications.


Buyer shall be responsible for communicating with the FDA regarding the Supply
Products and the Manufacturing performed by Manufacturer hereunder and
Manufacturer shall not initiate contact with the FDA or such other regulatory
authority regarding the Supply Products or the Manufacturing without Buyer’s
prior written consent, except when required by the terms of this Supply
Agreement or by applicable Governmental Rules; provided, however,
notwithstanding the preceding, that for any Supply Products supplied pursuant to
an ANDA owned by Manufacturer, Manufacturer shall be responsible for
communicating with the FDA regarding such Supply Products and the Manufacturing
performed by Manufacturer hereunder and Buyer shall not initiate contact with
the FDA or such other regulatory authority regarding the Supply Products or the
Manufacturing without Manufacturer’s prior written consent, except when required
by the terms of this Supply Agreement or by applicable Governmental Rules. Each
Party shall provide reasonable assistance to the other Party upon such Party’s
reasonable request, and at the requesting party’s sole cost and expense, with
respect to such regulatory communications.


Article VI.

PRICE AND PAYMENTS
Section 6.1.    Prices.


The prices payable by the Buyer for each of the Supply Products will be the
prices set forth on Schedule 6.1 and will be adjusted pursuant to Section 6.2
(the “Initial Price” and as may be adjusted pursuant to Section 6.2, the
“Transfer Price”). The prices for the Supply Products set forth on Schedule 6.1
are [****] determined on a [****] in U.S. dollars over the [****] as the sum of
the [****] as well as [****] as determined in accordance with U.S. GAAP [****]
provided that the Transfer Prices for an applicable Supply Product [****]
provided further that [****].


Section 6.2.    Adjustment.


(a)On each anniversary of the date Manufacturer fulfills an initial Firm Order
with respect to any Supply Product, Manufacturer shall have the right to
increase the Transfer Price of such Supply Product by [****].


(b)On the fourth and fifth anniversaries of the date Manufacturer fulfills an
initial Firm Order with respect to any Supply Product, if the Buyer has not
completed the transfer of the Product Technology (as defined in the Asset
Purchase Agreement) pursuant to Section


15


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





7.3(a) of the Asset Purchase Agreement, then Manufacturer shall have the right
to a payment equal to [****] of total annual costs of goods for the applicable
Supply Product for the immediately preceding contract year and Buyer shall
promptly (and in any event within [****] of such anniversary) deliver or cause
to be delivered to Manufacturer payment of such amount by wire transfer in
immediately available funds, to the account or accounts designated in writing by
Manufacturer to Buyer.


Section 6.3.    Invoices.


The Manufacturer will send all invoices in respect of any Supply Products to a
single address specified in writing by the Buyer to the Manufacturer following
the date that such Supply Products subject to any Firm Order shall have been
made available to the Buyer under Section 3.3(a). Payments for Supply Product
sold hereunder will be made by the Buyer to the Manufacturer within [****] after
the date of the invoice by check or electronic funds transmission in United
States dollars as specified in any invoice, without any offset or deduction of
any nature whatsoever. Notwithstanding the foregoing, the Parties acknowledge
that the Manufacturer shall not invoice the Buyer, and the Buyer shall have no
obligation to make payment hereunder, prior to the Closing Date. All payments
will be made to such account as the Manufacturer will have specified in writing
to the Buyer with written confirmation of payment sent by facsimile to such
address as the Manufacturer will have specified in writing to the Buyer. If the
Buyer fails to pay any undisputed invoiced amount when due, a service charge
will be imposed by the Manufacturer equal to [****] that such undisputed amount
is overdue. For the avoidance of doubt, Buyer will not have any obligation to
make any payment in respect of the initial Firm Order if the Asset Purchase
Agreement is terminated prior to the Closing Date.


Section 6.4.    Taxes, etc.


The Buyer will bear solely the cost of any taxes, levies, duties or fees of any
kind, nature or description whatsoever applicable to the sale and transportation
of Supply Product sold by the Manufacturer to the Buyer (“Buyer Taxes”), and the
Buyer will forthwith pay to the Manufacturer all such sums upon demand.
Manufacturer and Buyer shall cooperate with each other and use their
commercially reasonable efforts to obtain any certificate or other document from
any person as may be necessary to mitigate, reduce or eliminate any such Buyer
Taxes.


Section 6.5.    Separate Sale.


Each shipment of Supply Product to the Buyer will constitute a separate sale,
obligating the Buyer to pay therefor, whether said shipment is in whole or only
partial fulfillment of any order or confirmation issued in connection therewith.


Section 6.6.    Deductions.


Except as otherwise required by applicable Law, the Buyer agrees not to make any
deductions of any kind from any payments becoming due to the Manufacturer unless
the


16


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





Buyer will have received prior written authorization from the Manufacturer
authorizing such deduction.


Article VII.

TERM AND TERMINATION
Section 7.1.    Term.


The provisions of this Supply Agreement will commence on the date hereof and
will expire on the second (2nd) anniversary of the Closing Date unless earlier
terminated in accordance with this Article VII (the “Initial Term”). On a Supply
Product-by-Supply Product basis, prior to the date on which (i) Buyer has
successfully completed the transfer of the Product Technology pursuant to
Section 7.3(a) of the Asset Purchase Agreement and (ii) Buyer has begun
independent manufacture or supply and sales of the applicable Supply Product
(“Successful Product Technology Transfer”), this Supply Agreement may be
extended three (3) times at the request of the Buyer (the Buyer having provided
at least [****] written notice prior to the expiration of the Initial Term to
the Manufacturer) for an additional one (1) year term, subject to approval of
the FTC Staff or the FTC Interim Monitor, and subject to earlier termination in
accordance with this Article VII (the “Extended Term” and together with the
Initial Term, the “Term”).


Section 7.2.    Termination.


Either the Manufacturer, on the one hand, or the Buyer, on the other hand, as
applicable, will have the right to terminate this Supply Agreement with
immediate effect (except as otherwise stated below) upon written notice to the
other upon the occurrence of the following:


(a)the Manufacturer, on the one hand, or the Buyer, on the other hand, files a
petition in bankruptcy, or enters into an agreement with its creditors, or
applies for or consents to the appointment of a receiver or trustee, or makes an
assignment for the benefit of creditors, or becomes subject to involuntary
proceedings under any bankruptcy or insolvency Law; or


(b)the Manufacturer, on the one hand, or the Buyer, on the other hand, fails to
cure any non-compliance with any of the terms and conditions hereof within the
time period specified in any prior written notice (which will be at least
[****]) delivered to the non-compliant Party by another Party; provided;
however, that the Manufacturer shall be permitted to terminate under this
Section 7.2(b) only for the Buyer’s failure to pay amounts due to the
Manufacturer pursuant to this Supply Agreement and not disputed in good faith by
Buyer (it being understood that any amounts due for Supply Product rejected
pursuant to Section 5.3 shall be deemed to be disputed in good faith); or
(c)if the Buyer believes it has sufficient alternative supply of any Supply
Product to meet its needs, then the Buyer may terminate this Supply Agreement
with respect to such Supply Product upon [****] prior written notice to the
Manufacturer; or


17


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





(d)except as specifically provided in Section 7.2(b), the Manufacturer shall not
have any right to terminate its supply obligations under this Supply Agreement
as a result of any breach by the Buyer; provided, however, that the Manufacturer
shall be entitled to seek all other remedies available at Law or in equity; or


(e)if the Parties mutually agree in writing to terminate this Supply Agreement,
following the provision of prior notice to the FTC Staff or the FTC Interim
Monitor; or


(f)with respect to each Supply Product, upon the Successful Product Technology
Transfer such that the Buyer has sufficient alternative supply of such Supply
Product to meet its needs, then either Party may terminate this Supply Agreement
with respect to such Supply Product upon [****] prior written notice to the
other Party; or
(g)termination of the Asset Purchase Agreement pursuant to Section 11.1(a)
thereof.


Section 7.3.    Effects of Termination.


If this Supply Agreement is terminated pursuant to Section 7.2:


(a)The Buyer acknowledges and agrees that the Manufacturer will be entitled to
cancel any Firm Order accepted prior to the effective date of termination with
respect to any such Supply Product subject to such termination, and will not be
obligated to supply any such Supply Products ordered by the Buyer pursuant to
such Firm Order, with respect to such Supply Products to be delivered after the
effective date of the termination; provided that with respect to a termination
by Buyer pursuant to Section 7.2(b) or Section 7.2(c), Manufacturer will only be
entitled to cancel any Firm Order accepted as of a date that is within [****]
prior to the effective date of termination. In addition, the Buyer shall
purchase from the Manufacturer all quantities of components, materials, APIs and
work-in-progress in the Manufacturer’s, its Affiliates’ and third party
manufacturers’ possession that were reasonably purchased or produced in
connection with such parties’ obligations to manufacture Supply Products and are
not reasonably allocable to or usable for other activities being carried out by
the Manufacturer or its Affiliates [****], which amount shall be payable no
later than [****] after receipt thereof by the Buyer. In the event the Supply
Agreement is terminated pursuant to Section 7.2(c), the provisions of this
Section 7.3(a) will apply only with respect to the Supply Products for which the
Supply Agreement has been terminated.


(b)If the termination is by Manufacturer due to a default by Buyer in the
payment of any amount owed hereunder to the Manufacturer when due, then all of
the liabilities and obligations of the Buyer to the Manufacturer, whether then
due or not, will become immediately due and payable, and Manufacturer will be
entitled to cancel any Firm Order then outstanding and will not be obligated to
supply any Supply Products ordered by the Buyer pursuant to such Firm Order.


18


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





(c)Subject to Section (a) and (b) hereof, termination or expiration of this
Supply Agreement for any reason will not relieve the Parties of any obligation
accruing prior to such termination or expiration (including in respect of any
Firm Orders); provided, however, the Buyer will not have any obligation to make
any payment in respect of the initial Firm Order if this Supply Agreement shall
be terminated prior to the Closing Date. The rights and obligations of the
Parties under Sections 5.5, 7.3, Article IX, Article X and Article XII of this
Supply Agreement will survive the expiration or termination of this Supply
Agreement.


(d)It is understood and agreed that the Buyer will be responsible for all
Manufacturing of the Supply Products after the earlier of the termination (in
accordance with the terms hereof) or expiration of this Supply Agreement. In
addition, it is understood and agreed that the Buyer will be responsible [****],
except as otherwise required pursuant to the terms of the Asset Purchase
Agreement.
Article VIII.

FORCE MAJEURE
Section 8.1.    Force Majeure.


Neither Party will be deemed to have defaulted under or breached this Supply
Agreement for failure or delay in fulfilling or performing any term or provision
of this Supply Agreement (other than the payment of money) when such failure or
delay will be caused (directly or indirectly) by a circumstance beyond the
reasonable control of the affected Party, including, without limitation, fire;
flood; accident; explosion; terrorism, sabotage; strike, or any labor
disturbance (regardless of the reasonableness of the demands of labor); civil
commotions; riots; invasions; wars (present or future); acts, restraints,
requisitions, regulations, or directions of any Governmental Entity, except
where such acts, restraints, requisitions, regulations or directions are the
result of a Party’s negligence or willful actions; voluntary or mandatory
compliance by the Manufacturer with any request for material represented to be
for purposes of (directly or indirectly) producing articles for national defense
or national defense facilities; shortage of labor, fuel, power, or raw
materials; inability to obtain supplies; failures of normal sources of supplies;
inability to obtain or delays of transportation facilities; any act of God; any
act of the other Party or any cause (whether similar or dissimilar to the
foregoing) beyond the reasonable control of such Party (each a “Force Majeure”).
Any Party asserting its inability to perform any obligation hereunder for any
such contingency shall promptly notify the other Party of the existence of any
such contingency and shall use commercially reasonable efforts to mitigate such
contingency and re-commence its performance of such obligation as soon as
commercially practicable. Subject to this Section 8.1, if the Manufacturer is
unable to supply the Buyer with its requirements of Supply Products by reason of
Force Majeure, Force Majeure shall excuse the Manufacturer’s performance until
the Force Majeure has ceased and for a reasonable period of time thereafter, to
allow the Manufacturer to restore itself to the position it was in with respect
to the Supply Products immediately prior to the Force Majeure. Within [****] of
notification by the Manufacturer that it is able to resume the necessary supply
of the Supply Products to the Buyer, the Buyer shall resume obtaining Supply
Products from the Manufacturer


19


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





pursuant to the terms of this Supply Agreement; however, in respect of any Firm
Orders for the Supply Products the delivery of which was during such Force
Majeure period, parties shall discuss in good faith the requirements of the
Buyer and delivery of such Supply Products. Neither Party shall suffer penalty
or incur any liability for its inability to perform hereunder by reason of Force
Majeure. If a Party fails to perform any of its obligations under this Supply
Agreement by reason of Force Majeure and such non-performance continues for a
period of [****] from the first occurrence of the event of Force Majeure, the
other party may terminate this Supply Agreement with respect to any Supply
Product that is directly related to, or the subject of, such Force Majeure event
by providing written notice to that effect to the non-performing party. In the
event of such termination, both parties' respective rights and obligations under
this Supply Agreement shall terminate with respect to such Supply Product except
for any amounts previously due and owing by one party to the other and except
for any other obligations which this Supply Agreement expressly provides shall
survive termination.


Article IX.

CONFIDENTIALITY
Section 9.1.    Non-disclosure and Non-use Obligation.


Each Party or its Affiliates or contractors may, from time to time, prior to or
after the date hereof, disclose to the other Party information of a technical or
non-technical nature that is not generally known to the trade or public. Each
Party agrees that it will not use for any purpose other than as necessary to
perform its obligations under this Supply Agreement, and will not disclose to
anyone in any manner whatsoever, any such information including, without
limitation, information relating in any way to the products, processes, and
services of each Party or its Affiliates or contractors, which becomes known to
the other Party on or prior to the date of the termination or expiration of this
Supply Agreement. The obligations of this Section 9.1 will not apply to
information (i) that is known to a Party as shown by written records prior to
its disclosure by the Manufacturer or its contractors; (ii) that becomes public
information or is generally available to the public other than by an
unauthorized act or omission of the other Party; or (iii) that is received by a
Party from third parties who are in rightful possession of such information and
who are lawfully entitled to disclose such information and did not receive such
information from the other Party. From and after the Closing Date, the
Transferred Assets and all confidential information relating solely and
exclusively to the Transferred Assets or the manufacture thereof shall be
considered confidential information of Buyer under this Section 9.1 and the
obligations of this Section 9.1 in respect thereof will apply to the
Manufacturer and will not apply to Buyer; provided, however, to the extent such
confidential information is also used by Manufacturer in the retained business
thereof or in fulfilling its obligations under this Supply Agreement, such
confidential information shall constitute the confidential information of both
Parties. Upon the termination or expiration of this Supply Agreement, each Party
will return or destroy (with written confirmation thereof) to the other Party
all documents that include confidential information of each Party or its
contractors (other than, in the case of the Buyer, upon termination of this
Supply


20


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





Agreement after the Closing Date or expiration of this Supply Agreement, the
Transferred Assets), including all copies of such documents or extracts
therefrom, if any, and will make no further use of such information.


Article X.

INDEMNIFICATION
Section 10.1.    By the Manufacturer.


From and after the Closing Date, the Manufacturer will indemnify, defend and
hold harmless, and pay and reimburse, the Buyer and its Affiliates and their
respective officers, directors, employees, agents, advisors and shareholders
from and against any and all Losses resulting from any claim by a third party to
the extent and only to the extent attributable to the Manufacturer’s gross
negligence, willful misconduct or breach of any of its representations and
warranties, covenants, agreements or obligations contained in this Supply
Agreement.


Section 10.2.     By the Buyer.


From and after the Closing Date, the Buyer will indemnify, defend and hold
harmless, and pay and reimburse, the Manufacturer and its Affiliates and their
respective officers, directors, employees, agents, advisors and shareholders
from and against any and all Losses resulting from any claim by a third party
(a) to the extent and only to the extent attributable to the Buyer’s gross
negligence, willful misconduct or breach of any of its representations and
warranties, covenants, agreements or obligations contained in this Supply
Agreement; or (b) regarding any Supply Product sold by Buyer or its Affiliates
from and after the Closing Date, including but not limited to (i) any claim for
patent infringement, personal injury, death or property damage or (ii) the use
of the Supply Products by any person; provided, however, that the Buyer shall
not be liable for any Losses to the extent arising from the Manufacturer’s
negligence or breach of its representations and warranties, covenants,
agreements or obligations contained herein.


Section 10.3.    Procedures.


In the event of any claims for indemnification made by one Party against the
other Party under this Section 10, the procedure to be used for the
administration and resolution of such claims will be as set forth in Section
12.5 of the Asset Purchase Agreement.


Section 10.4.    Insurance.


At all times from the Closing Date through that date which is [****] after the
termination or expiration of this Supply Agreement, each of the Buyer and the
Manufacturer will maintain product liability insurance (or self insurance),
which is reasonable and customary in the USA pharmaceutical industry for
companies of comparable size, provided that in no event shall the product
liability insurance amounts be [****] per year. Each of the Buyer and the
Manufacturer shall provide written proof of such insurance to the other Party
upon request.




21


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





Section 10.5.    Limitations.


(a)In no event shall either Party be liable by reason of any breach of any
representation, warranty, condition or other term of this Supply Agreement or
any duty of common law, for any consequential, special, indirect, or incidental
or punitive loss or damage (whether for loss of current or future profits, loss
of enterprise value or otherwise), and each Party agrees that it shall not make
any such claim; provided, however, that the foregoing does not limit any of the
obligations or liability of (i) either Party or its Affiliates under Sections
10.1 and 10.2 with respect to (1) claims for indemnity of unrelated third
parties, (2) liability arising from fraud of a Party or its Affiliates and (3)
with respect to Manufacturer’s breach of its obligations pursuant to Section 3.2
and Section 5.3, liability arising from fraud, intentional breach or willful
misconduct of a Party or its Affiliates or (ii) Manufacturer for a Supply
Failure due to the gross negligence of Manufacturer.


(b)Notwithstanding any other provision of this Supply Agreement, in the event
that the Buyer asserts or claims that the Manufacturer has breached any of its
obligations hereunder or that the Manufacturer is liable pursuant to Section
10.1, [****].


Article XI.

INTELLECTUAL PROPERTY RIGHTS
Section 11.1.    License.


The Buyer hereby grants to the Manufacturer for the Term of this Supply
Agreement, a royalty-free, non-exclusive, non-transferable, right and license
under the Transferred Assets, as applicable in the Territory to manufacture and
supply the Supply Products for the Buyer. This license is sublicenseable by the
Manufacturer to contractors which the Manufacturer may cause to manufacture and
supply the Supply Products.


To the extent that any of the Supply Products are marketed under a trademark or
housemark of the Buyer (“Buyer Trademark”), Buyer hereby grants to the
Manufacturer a revocable, non-assignable and non-exclusive license to apply and
affix the Buyer Trademark on or in relation to the Supply Products manufactured
for the Buyer hereunder; provided, however that nothing herein contained shall
give or be deemed to give or shall be intended to give the Manufacturer any
right, title, interest or claim in or to the Buyer Trademark.


Article XII.

MISCELLANEOUS
Section 12.1.    Assignment.


Neither Party may assign its rights or obligations under this Supply Agreement
without the prior written consent of the other Party and the FTC Staff or the
FTC Interim


22


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





Monitor; provided, however, that after the Closing Date either Party may assign
its rights and obligations under this Supply Agreement, without the prior
written consent of the other Party, to an Affiliate or to a successor of the
assigning Party by reason of merger, sale of all or substantially all of its
assets or the portion of its business which relates to a Supply Product or any
number of the Supply Products, or any similar transaction. Any permitted
assignee or successor-in-interest will assume all obligations of its assignor
under this Supply Agreement. No assignment will relieve either Party of its
responsibility for the performance of any obligation. This Supply Agreement will
be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns. Notwithstanding anything to the
contrary contained herein, for the avoidance of doubt, Manufacturer shall be
permitted to delegate and assign any portion of its obligations hereunder to any
of its Affiliates without the prior written consent of Buyer; provided that such
delegation and assignment will not relieve Manufacturer of its responsibility
for the performance of any such obligation.


Section 12.2.    Severability.


If any provision of this Supply Agreement is held to be illegal, invalid or
unenforceable by any Law or public policy, the remaining provisions of this
Supply Agreement will nevertheless remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom as long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either Party. Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the Parties will negotiate
reasonably and in good faith to modify this Supply Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible, subject to the approval of the FTC
Staff or the FTC Interim Monitor.


Section 12.3.    Notices.


All notices and other communications required or permitted to be given or made
pursuant to this Supply Agreement shall be in writing signed by the sender and
shall be deemed duly given (a) on the date delivered, if personally delivered,
(b) on the date sent by telecopier with automatic confirmation by the
transmitting machine showing the proper number of pages were transmitted without
error, (c) on the Business Day after being sent by Federal Express or another
recognized overnight mail service which utilizes a written form of receipt for
next day or next Business Day delivery or (d) two (2) Business Days after
mailing, if mailed by United States postage-prepaid certified or registered
mail, return receipt requested, in each case addressed to the applicable Party
at the address set forth below; provided that a Party may change its address for
receiving notice by the proper giving of notice hereunder:


(a)if to the Buyer, to:
Impax Laboratories, Inc.
31047 Genstar Road





23


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





Hayward, CA 94544
Attn:    General Counsel
Facsimile No.: (510) 240-6096



With a copy (which shall not constitute notice) to:
Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attn:    Francis J. Aquila
Matthew G. Hurd
Facsimile No.: (212) 291-9004 / (212) 291-9076



(b)if to the Manufacturer, to:


Teva Pharmaceutical Industries Ltd.
5 Basel Street
P.O.B. 3190
Petach Tikvah, Israel
Attention: Dror Bashan

Email: Dror.Bashan@teva.co.il

and


Teva Pharmaceutical USA, Inc.
425 Privet Road
PO Box 1005
Horsham, PA 19044 U.S.A
Attention: General Counsel
Fax: (215) 293-6499

with a copy (which shall not constitute notice) to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention: Daniel E. Wolf
Facsimile: (212) 446-6460

and
Kirkland & Ellis LLP
655 Fifteenth Street, N.W.
Washington, D.C. 20005
Attention: Mark Kovner
Facsimile: (202) 879-5200



24


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------







It is understood and agreed that this Section 12.3 is not intended to govern the
ordinary course business communications necessary between the Parties in
performing their duties, in due course, under the terms of this Supply
Agreement, including the placement of orders and the delivery of forecasts.


Section 12.4.    Applicable Law.


This Supply Agreement and any and all matters arising directly or indirectly
herefrom shall be governed by and construed and enforced in accordance with the
laws of the State of New York, U.S.A. applicable to agreements made and to be
performed entirely in such state.


Section 12.5.    Jurisdiction, Venue, Service of Process, WAIVER OF JURY TRIAL.


(a)The Buyer and the Manufacturer agree to irrevocably submit to the exclusive
jurisdiction of (i) the Supreme Court of the State of New York, New York County,
or (ii) the United States District Court for the Southern District of New York,
U.S.A., for the purposes of any suit, action or other proceeding arising out of
this Supply Agreement or any transaction contemplated hereby. Each Party agrees
to commence any such action, suit or proceeding either in the United States
District Court for the Southern District of New York, U.S.A. or, if such suit,
action or other proceeding may not be brought in such court for jurisdictional
reasons, in the Supreme Court of the State of New York, New York County. Each
Party further agrees that service of any process, summons, notice or document by
U.S. registered mail or recognized international courier service to such Party’s
respective address set forth in Section 12.3 of this Supply Agreement shall be
effective service of process for any action, suit or proceeding in New York with
respect to any matters to which it has submitted to jurisdiction in this Supply
Agreement. Each Party irrevocably and unconditionally waives any objection to
the laying of venue of any action, suit or proceeding arising out of this Supply
Agreement or the transactions contemplated hereby in (i) the Supreme Court of
the State of New York, New York County, or (ii) the United States District Court
for the Southern District of New York, U.S.A.


(b)THE BUYER AND THE MANUFACTURER HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF
ACTION (I) ARISING UNDER THIS SUPPLY AGREEMENT OR (II) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF
THIS SUPPLY AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN


25


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY, OR OTHERWISE. THE PARTIES TO THIS SUPPLY AGREEMENT EACH HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS
SUPPLY AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS SUPPLY
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


Section 12.6.    Entire Agreement.


This Supply Agreement and the attached Schedules, which are incorporated herein,
along with the Asset Purchase Agreement and the Schedules and Exhibits thereto,
constitute the entire agreement between the Parties with respect to the subject
matter hereof and all prior agreements with respect hereto are superseded. Each
Party confirms that it is not relying on any representations, warranties,
covenants or understandings of any kind, nature or description whatsoever of the
other Party, except such as are as specifically set forth herein or in the Asset
Purchase Agreement. No amendment or modifications hereof will be binding upon
the Parties unless set forth in a writing specified to be an explicit amendment
to this Supply Agreement duly executed by authorized representatives of each of
the Parties, and subject to the approval of the FTC Staff or the FTC Interim
Monitor. The Parties recognize that, during the Term of this Supply Agreement, a
purchase order, acknowledgement form or similar routine document (collectively
“Forms”) may be used to implement or administer provisions of this Supply
Agreement. Therefore, the Parties agree that the terms of this Supply Agreement,
as it may be amended, will prevail in the event of any conflict between this
Supply Agreement and the printed provision of such Forms, or typed provisions of
Forms that add to, vary, modify or are in conflict with the provisions of this
Supply Agreement with respect to the Supply Products sold during the Term of
this Supply Agreement.


Section 12.7.    Headings.


The headings used in this Supply Agreement are intended for convenience only and
will not be considered part of the written understanding among the Parties and
will not affect the construction of this Supply Agreement.


Section 12.8.    Independent Contractors.


The relationship between the Manufacturer, on the one hand, and the Buyer, on
the other hand, is solely that of buyer and seller. It is expressly agreed that
the Manufacturer, on the one hand, and the Buyer, on the other hand, will be
independent contractors and that neither the relationship among the Parties nor
this Supply Agreement will be construed as creating a partnership, joint venture
or agency. Neither the Manufacturer, on the one hand, nor the Buyer, on the
other hand, will have the authority to make any statements, representations or
commitments of any kind, or to take any action or to incur any liability or
obligation which will be binding on the other, without the prior consent of the
other Party to do so. All persons


26


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





employed by a Party will be employees of such Party and not of the other Party
and all costs and obligations incurred by reason of any such employment will be
for the account and expense of such Party.


Section 12.9.    Intentionally Omitted


Section 12.10.    Waiver.


The waiver by either Party of any right hereunder or the failure to perform or
of a breach by the other Party will not be deemed a waiver of any other right
hereunder or of any other or subsequent breach or failure by said other Party
whether of a similar nature or otherwise.


Section 12.11.    Counterparts.


This Supply Agreement may be executed in counterparts, each of which will be
deemed an original, and all of which together will constitute one and the same
instrument.


Section 12.12.    No Benefit to Third Parties.
The representations, warranties, covenants and agreements set forth in this
Supply Agreement are for the sole benefit of the Parties and their successors
and permitted assigns, and nothing herein, express or implied, is intended to or
will confer upon any person or entity any legal or equitable rights, benefits or
remedies.


[signature page follows]


27


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Supply Agreement to be
signed by their respective representatives thereunto duly authorized, all as of
the date first written above.


TEVA PHARMACEUTICALS INDUSTRIES LTD.
By:
/s/ Dror Bashan
Name:
 Dror Bashan
Title:
SVP, Head of M&A, Global BD



By:
/s/ Eyal Desheh
Name:
 Eyal Desheh
Title:
Executive Vice President, Chief Financial
 
Officer
 

IMPAX LABORATORIES, INC.
By:
/s/ G. Frederick Wilkinson
Name:
G. Frederick Wilkinson
Title:
President, Chief Executive Officer





[Supply Agreement]



--------------------------------------------------------------------------------





Schedule 1.1 – Specifications
[****]


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------






Schedule 3.2(d) - Initial Firm Order
Initial Order Quantity
Product Description
PO Quantity
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]





[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------






Schedule 3.2(f) - Certain Supply Products
Product Description
Seller Label
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]









[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------






Schedule 4.1(a) - Minimum Shelf Life
[****]
[****]
[****]
[****]










[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------






Schedule 6.1 - Transfer Prices and Batch Quantities
SKU
Brand Name
CPU ($)
Supply Site of Initial Order
Batch Size
Supply Site of Remaining Tech-transfer Period
Batch Size
Status
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]



[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------







[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]































______________________


[****]


[****]


    [****] = Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------





[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]

*Estimate to updated upon launch












    [****] = Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended. Confidential treatment has been requested with respect to the
omitted portions.